The rescript is as follows: "This action charges the defendant with malpractice in treating the injuries of the defendant received by a fall, wherein with other injuries she received a fracture of the hip, which was not discovered in time for proper treatment owing to the alleged inattention or neglect of the defendant. The only issues involved were the defendant’s neglect and the amount of damages. The jury rendered a verdict in favor of the plaintiff for $6140. The first issue presents the usual question raised upon motion, not necessarily whether the defendant was guilty as charged, but whether there was sufficient evidence in support of the plaintiff’s contention to authorize the jury in finding in favor of the plaintiff upon the question of liability. A careful reading of the case convinces the court that whatever its personal opinion might have been upon this question, there is sufficient evidence, if believed by the jury, to sustain their verdict under the well settled rules of law. Upon the second issue it is the opinion of the court that the verdict is clearly excessive. As it serves no purpose whatever to analyze the testimony upon this issue, it is clear to the court that a new trial should be granted unless the plaintiff within thirty days from the certification to this decision remit all of said verdict in excess of $3000.”